Gober, Judge.
The official report sets forth the facts. The plaintiff in error complains that the verdict is contrary to law and contrary to evidence; complaint is made, further, that the court erred in giving in charge to the jury the following : “ To this end, our law invests conductors of passenger-trains with all the powers, duties and responsibilities of police officers while on duty on trains. When a person is guilty of disorderly conduct, or uses any obscene, profane or vulgar language in passenger-trains, the conductor may stop the train at the ■ place where the offence is committed, or at the next stopping place of said train, and eject such passenger, and the conductor may command the assistance of the employees of the company and of the passengers on the train to assist in such removal, or the conductor may detain a disorderly passenger and deliver him over to the authorities.”
*557The plaintiff, a colored man, was a passenger on defendant’s railroad train from-Atlanta to Athens; he had paid full fare for a ticket, and was in his proper place; he had complied with all the obligations put upon him by the law to entitle him to be carried to his destination by this defendant. Upon it was the duty of carrying him with extraordinary diligence on behalf of itself and agents, to protect his life and person, though not liable for injuries to the person after having used such diligence. During the course of his journey, the plaintiff was insulted, assaulted and beaten; he was cursed and abused by two drunken passengers. The conductor was appealed to, and refused to interfere; the plaintiff was made to dance and sing; he was subjected to many indignities.
Under the facts, the question presented is a new one in this State. From Hutchinson on Carriers, §595, we have: “The passenger is entitled to not only every precaution which can be used for his personal safety by the carrier, but also to respectful treatment from him and his servants. From the moment the relation commences, as has been seen, the passenger is in a great measure under the protection of'the carrier, even from the violent conduct of other passengers or of strangers who may be temporarily upon his conveyance.” Sequent is §596 : “ The carrier’s obligation is to carry his passenger safely and properly, and to treat him respectfully; and if he intrusts the performance of this duty to his servants, the law holds him responsible for the manner in which they execute the trust. The law now seems to be well settled that the carrier is obliged to protect his passenger from violence and insult, from whatever source arising. He is not regarded as an insurer of his passenger’s safety against every possible source of danger ; but he is bound to use all such reasonable precautions as human judgment and foresight are capable of, to make *558his passenger’s journey safe and comfortable. He must not only protect his passenger against the violence and insults of strangers and co-passengers, but a fortiori against the violence and insults of his own servants.”
These men, whose acts are set forth in this record, amused themselves by tormenting and insulting this plaintiff. It seems that the conductor, signalling with a wink, was willing that it should go on; the defendant company, through this representative, forgot, for the time, that it had this plaintiff’s money in its coffers and was under contract and obligation to carry him safely and comfortably. This conductor placed his passenger at the mercy of these drunken brutes, for their distraction and occupation. It would be strange, indeed, if there were no law to extend protection to passengers under such circumstances ; it would follow that the good and pure women of this State have no protection on railroad trains beyond what it suits conductors to give them, and that they are subject to the insults of any beast whose liquor and lust combine for an assault. There are few conductors who would see a passenger mistreated; the law says no conductor shall permit it. The postulate of the plaintiff in error demands too much.
This verdict is not contrary to the law and the evidence. There was no error in giving in charge to the jury the law in reference to the police powers of conductors. The statute gives to conductors this power, and, when it is necessary, it is incumbent upon them to make a reasonable use of it. As to the other points, no error appears. Judgment affirmed.